EXHIBIT 10.5

--------------------------------------------------------------------------------



SECURITY NATIONAL FINANCIAL CORPORATION


AMENDED AND RESTATED 2013 STOCK OPTION PLAN


Effective as of December 4, 2015


1.       Purpose.  This Amended and Restated 2013 Stock Option Plan (the "Plan")
is intended to provide incentives: (a) to the officers and other employees of
Security National Financial Corporation, a Utah corporation (the "Company"), and
any present or future subsidiaries of the Company (collectively, "Related
Corporations") by providing them with opportunities to purchase stock in the
Company pursuant to options granted hereunder which qualify as "incentive stock
options" under Section 422A(b) of the Internal Revenue Code of 1986, as amended
(the "Code") ("ISO" or "ISOs"); (b) to directors, officers, employees and
consultants of the Company and Related Corporations by providing them with
opportunities to purchase stock in the Company pursuant to options granted
hereunder which do not qualify as ISOs ("Non-Qualified Option" or "Non-Qualified
Options"); (c) to directors, officers, employees and consultants of the Company
and Related Corporations by providing them with awards of stock in the Company
("Awards"); (d) to directors, officers, employees and consultants of the Company
and Related Corporations by providing them with opportunities to make direct
purchases of stock in the Company ("Purchases"); and (e) to officers, employees
and consultants of the Company and related Corporations by providing them with
stock appreciation rights ("Stock Appreciation Rights"), restricted stock units
("Restricted Stock Units") and performance share awards ("Performance Share
Awards"). Both ISOs and Non-Qualified Options are referred to hereafter
individually as an "Option" and collectively as "Options."  Options, Awards and
authorizations to make Purchases are referred to hereafter collectively as
"Stock Rights."  As used herein, the terms "parent" and "subsidiary" mean
"parent corporation" and "subsidiary corporation," respectively, as those terms
are defined in Section 425 of the Code.


2.    Administration of the Plan.


(a)           Board or Committee Administration.  The Plan shall be administered
solely by the Board of Directors of the Company (the "Board") or a Compensation
Committee (the "Committee") of not less than two members of the Board of
Directors.  Hereinafter, all references in this Plan to the "Committee" shall
mean the Board if no Committee has been appointed.  Subject to ratification of
the grant or authorization of each Stock Right by the Board (if so required by
applicable state law), and subject to the terms of the Plan, the Committee shall
have the authority to (i) determine the employees of the Company and Related
Corporations (from among the class of employees eligible under Section 3 hereof
to receive ISOs) to whom ISOs may be granted, and to determine (from among the
class of individuals and entities eligible under Section 3 to receive
Non-Qualified Options and Awards and to make Purchases) to whom Non-Qualified
Options, Awards and authorizations to make Purchases may be granted; (ii)
determine the time or times at which Options or Awards may be granted or
Purchases made; (iii) determine the option price of shares subject to each
Option, which price shall not be less than the minimum price specified in
Section 6, and the purchase price of shares subject to each Purchase; (iv)
determine whether each Option granted shall be an ISO or a Non-Qualified Option;
(v) determine (subject to Section 7) the time or times when each Option shall
become exercisable and the duration of the exercise period; (vi) determine
whether restrictions such as repurchase options are to be imposed on shares
subject to Options, Awards and Purchases and the nature of such restrictions, if
any, and (vii) interpret the Plan and prescribe and rescind rules and
regulations relating to it.  If the Committee determines to issue a
Non-Qualified Option, it shall take whatever actions it deems necessary, under
Section 422A of the Code and the regulations promulgated thereunder, to ensure
that such Option is not treated as an ISO.  The interpretation and construction
by the Committee of any provisions of the Plan or of any Stock Right granted
under it shall be final unless otherwise determined by the Board.  The Committee
may from time to time adopt such rules and regulations for carrying out the Plan
as it may deem best.  No member of the Board or the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Stock Right granted under it.


(b)            Committee Actions.  The Committee may select one of its members
as its chairman, and shall hold meetings at such times and places as it may
determine.  Acts by a majority of the Committee, or acts reduced to or approved
in writing by a majority of the members of the Committee, shall be the valid
acts of the Committee.  From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused, or remove all members of the Committee and thereafter directly
administer the Plan.


1

--------------------------------------------------------------------------------

(c)            Grant of Stock Rights to Board Members.  Stock Rights may be
granted to members of the Board, but any such grant shall be made and approved
in accordance with Section 2(d), if applicable.  All grants of Stock Rights to
members of the Board shall in all other respects be made in accordance with the
provisions of this Plan applicable to other eligible persons.  Members of the
Board who are either (i) eligible for Stock Rights pursuant to the Plan or (ii)
have been granted Stock Rights may vote on any matters affecting the
administration of the Plan or the grant of any Stock Rights pursuant to the
Plan, except that no such member shall act upon the granting to himself of Stock
Rights, but any such member may be counted in determining the existence of a
quorum at any meeting of the Board during which action is taken with respect to
the granting to him of Stock Rights.


(d)          Compliance with Federal Securities Laws.  Various restrictions
apply to officers and directors and others who may be deemed insiders.  Holders
of Stock Rights should consult with legal and tax advisors regarding the
securities law, tax law and other effects of transactions under this Plan. 
These restrictions relate to holding periods, alternative minimum tax
calculations and other matters and should be clearly understood by the Stock
Rights holder.


(e)           Intent of Plan.  This Plan is intended to be an "employee benefit
plan" under Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended.  This Plan is also intended to be a
"compensatory benefit plan" under Rule 701 promulgated under the Securities Act
of 1933, as amended.  Transactions under the Plan are intended to comply with
these rules.  To the extent any provisions of the Plan or any action by the
Committee or the Board fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee or the Board.


(f)           Shareholder Approval.  Grants of incentive stock options hereunder
shall be subject to shareholder approval of this Plan within twelve (12) months
following the date this Plan is  approved by the Board.


3.       Eligible Employees and Others.  ISOs may be granted to any employee of
the Company or any Related Corporation.  Those officers and directors of the
Company who are not employees may not be granted ISOs under the Plan. 
Non-Qualified Options, Awards and authorizations to make Purchases may be
granted to any employee, officer or director (whether or not also an employee)
or consultant of the Company or any Related Corporation.  The Committee may take
into consideration a recipient's individual circumstances in determining whether
to grant an ISO, a Non-Qualified Option, an Award or an authorization to make a
Purchase.  Granting of any Stock Right to any individual or entity shall neither
entitle that individual or entity to, nor disqualify him from, participation in
any other grant of Stock Rights.


4.       Stock.  The stock subject to Options, Awards and Purchases shall be
authorized but unissued shares of Class A Common Stock of the Company, par value
$2.00 per share, and Class C Common Stock of the Company, par value $2.00 per
share (collectively referred to as the "Common Stock" or the "Stock"), or shares
of Common Stock reacquired by the Company in any manner.  The aggregate number
of shares which may be issued pursuant to the Plan is 450,000 shares of Class A
Common Stock, of which up to 150,000 share of Class A Common Stock could be
issued in place of up to 150,000 shares of Class C Common Stock.  The shares of
Class A Common Stock and Class C Common Stock are subject to adjustment as
provided in Section 13.  Any such shares may be issued as ISOs, Non-Qualified
Options or Awards, or to persons or entities making Purchases, so long as the
number of shares so issued does not exceed such number, as adjusted.  If any
Option granted under the Plan shall expire or terminate for any reason without
having been exercised in full or shall cease for any reason to be exercisable in
whole or in part, or if the Company shall reacquire any unvested shares issued
pursuant to Awards or Purchases, the unpurchased shares subject to such Options
and any unvested shares so reacquired by the Company shall again be available
for grants of Stock Rights under the Plan.


5.         Granting of Stock Rights.  Stock Rights may be granted under the Plan
at any time until ten years after the date of the adoption of the Plan.  The
date of grant of a Stock Right under the Plan will be the date specified by the
Committee at the time it grants the Stock Right; provided, however, that such
date shall not be prior to the date on which the Committee acts to approve the
grant.  The Committee shall have the right, with the consent of the optionee, to
convert an ISO granted under the Plan to a Non-Qualified Option pursuant to
Section 16.


6.       Minimum Option Price; ISO Limitations.


(a)           Price for Non-Qualified Options.  The exercise price per share
specified in the agreement relating to each Non-Qualified Option granted under
the Plan shall in no event be less than the lesser of (i) the book value per
share of Class A Common Stock as of the end of the fiscal year of the Company
immediately preceding the date of such grant, or (ii) fifty percent (50%) of the
fair market value per share of Class A Common Stock on the date of such grant. 
Subject to the foregoing sentence, the exercise price and nature of
consideration for Non-Qualified Options granted hereunder shall be determined by
the Committee or Board in its sole discretion, taking into account factors it
deems relevant.


2

--------------------------------------------------------------------------------

(b)          Price for ISOs.  The exercise price per share specified in the
agreement relating to each ISO granted under the Plan shall not be less than the
fair market value per share of Common Stock on the date of such grant.  In the
case of an ISO to be granted to an employee to purchase shares of Class C Common
Stock, the exercise price shall not be less than the fair market value of the
Class A Common Stock on the date of such grant.  In the case of an ISO to be
granted to an employee owning stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Related Corporation, the price per share specified in the agreement relating to
such ISO shall not be less than one hundred ten percent (110%) of the fair
market value per share of Class A Common Stock on the date of grant.


(c)          $100,000 Annual Limitation on ISOs.  Each eligible employee may be
granted ISOs only to the extent that, in the aggregate under this Plan and all
incentive stock option plans of the Company and any Related Corporation, such
ISOs do not become exercisable for the first time by such employee during any
calendar year in a manner which would entitle the employee to purchase more than
$100,000 in fair market value (determined at the time the ISOs were granted) of
Class A Common Stock in that year.  Any options granted to an employee in excess
of such amount will be granted as Non-Qualified Options.


(d)          Awards and Purchases.  Awards and Purchases under this Plan shall
be made at prices equal to the fair market value of the Company's Class A Common
Stock on the date of such Award or Purchase.  Fair Market Value shall be
determined by the Committee or the Board in its sole discretion in accordance
with Section 6(e) hereof.  Shares of Common stock may be issued in Award and
Purchase transactions for any lawful consideration determined by the Board or
the Committee, in its sole discretion.


(e)          Determination of Fair Market Value.  If, at the time an Option is
granted under the Plan to purchase shares of Class A Common Stock, the Company's
Class A Common Stock is publicly traded, "fair market value" shall be determined
as of the last business day for which the prices or quotes discussed in this
sentence are available prior to the date such Option is granted and shall mean
(i) the average (on that date) of the high and low prices of the Class A Common
Stock on the principal national securities exchange on which the Class A Common
Stock is traded, if the Class A Common Stock is then traded on a national
securities exchange; or (ii) the last reported sale price (on that date) of the
Class A Common Stock on the Nasdaq National Market List, if the Class A Common
Stock is not then traded on a national securities exchange; or (iii) the closing
bid price (or average of bid prices) last quoted (on that date) by an
established quotation service for over-the-counter securities, if the Class A
Common Stock is not reported on the Nasdaq National Market List.  However, if
the Class A Common Stock is not publicly traded at the time an Option is granted
under the Plan, "fair market value" shall be deemed to be the fair value of the
Class A Common Stock as determined by the Committee after taking into
consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Class A Common Stock in private
transactions negotiated at arm's length.  For purposes of determining the "fair
market value" of shares of Class C Common Stock, the value of such shares shall
be equal to the "fair market value" of the Class A Common Stock at the time an
option is granted under the Plan to purchase shares of Class C Common Stock.


7.               Option Duration.  Subject to earlier termination as provided in
Sections 9 and 10 hereof, each Option shall expire on the date specified by the
Committee, but not more than (i) ten (10) years and one day from the date of
grant in the case of Non-Qualified Options, (ii) ten (10) years from the date of
grant in the case of ISOs generally, and (iii) five (5) years from the date of
grant in the case of ISOs granted to an employee owning stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Related Corporation.  Subject to earlier termination
as provided in Sections 9 and 10, the term of each ISO shall be the term set
forth in the original instrument granting such ISO, except with respect to any
part of such ISO that is converted into a Non-Qualified Option pursuant to
Section 16.


8.               Exercise of Option.  Subject to the provisions of Sections 9
through 12 hereof, each Option granted under the Plan shall be exercisable as
follows:


(a)          Vesting.  The Option shall either be fully exercisable on the date
of grant or shall become exercisable thereafter in such installments as the
Committee may specify.


3

--------------------------------------------------------------------------------

(b)          Full Vesting of Installments.  Once an installment becomes
exercisable it shall remain exercisable until expiration or termination of the
Option, unless otherwise specified by the Committee.


(c)           Partial Exercise.  Each Option or installment may be exercised at
any time or from time to time, in whole or in part, for up to the total number
of shares with respect to which it is then exercisable.


(d)          Acceleration of Vesting.  The Committee shall have the right to
accelerate the date of exercise of any installment of any Option; provided that
the Committee shall not, without the consent of an optionee, accelerate the
exercise date of any installment of any Option granted to any employee as an ISO
(and not previously converted into a Non-Qualified Option pursuant to Section
16) if such acceleration would violate the annual vesting limitation contained
in Section 422A(d) of the Code, as described in Section 6(c) hereof.


(e)          Exercise of Options to Purchase Class C Common Stock.  When
exercising Options to purchase shares of Class C Common Stock, the exercise
price shall not be less than the fair market value of the Class A Common Stock
on the date of grant, and the purchase price, in determining the number of
shares of Class C Common Stock deliverable upon the exercise of such Options,
shall not be less than the fair market value of the Class A Common Stock on the
date such Options are exercised.


9.               Termination of Employment.  If an ISO optionee ceases to be
employed by the Company and all Related Corporations other than by reason of
death or disability as defined in Section 10, no further installments of such
optionee's ISOs shall become exercisable, and such optionee's ISOs shall
terminate after the passage of ninety (90) days from the date of termination of
such optionee's employment, but in no event later than on their specified
expiration dates, except to the extent that such ISOs (or unexercised
installments thereof) have been converted into Non-Qualified Options pursuant to
Section 16 hereof.  Employment shall be considered as continuing uninterrupted
during any bona fide leave of absence (such as those attributable to illness,
military obligations or governmental service) provided that the period of such
leave does not exceed ninety (90) days or, if longer, any period during which
such optionee's right to reemployment is guaranteed by statute.  A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment under the Plan, provided that such
written approval contractually obligates the Company or any Related Corporation
to continue the employment of the optionee after the approved period of
absence.  ISOs granted under the Plan shall not be affected by any change of
employment within or among the Company and Related Corporations, so long as the
optionee continues to be an employee of the Company or any Related Corporation. 
Nothing in the Plan shall be deemed to give any grantee of any Stock Right the
right to be retained in employment or other service by the Company or any
Related Corporation for any period of time.


10.               Death; Disability.


(a)          Death.  If an ISO optionee ceases to be employed by the Company and
all Related Corporations by reason of such optionee's death, any ISO of such
optionee may be exercised, to the extent of the number of shares with respect to
which the optionee could have exercised on the date of the optionee's death, by
the optionee's estate, personal representative or beneficiary who has acquired
the ISO by will or by the laws of descent and distribution, at any time prior to
the earlier of the specified expiration date of the ISO or one year from the
date of the optionee's death.


(b)          Disability.  If an ISO optionee ceases to be employed by the
Company and all Related Corporations by reason of disability, such optionee (or
such optionee's custodian) shall have the right to exercise any ISO held by such
optionee on the date of termination of employment, to the extent of the number
of shares with respect to which the optionee could have exercised on that date,
at any time prior to the earlier of the specified expiration date of the ISO or
one year from the date of the termination of the optionee's employment.  For the
purposes of the Plan, the term "disability" shall mean "permanent and total
disability" as defined in Section 22(e)(3) of the Code or any successor statute.


11.               Transferability.  No ISO granted under the Plan shall be
transferable or assignable by the optionee except by will or by the laws of
descent and distribution, and must be exercisable, during the lifetime of the
optionee, only by the optionee.  Unless approved by the Board or the Committee,
no Non-Qualified Option granted under the Plan shall be transferable or
assignable by optionee except by will or by the laws of descent and
distribution, and must be exercisable, during the lifetime of the optionee, only
by the optionee.


12.               Terms and Conditions of Options.  Options shall be evidenced
by instruments (which need not be identical) in such forms as the Committee may
from time to time approve.  Such instruments shall conform to the terms and
conditions set forth in Sections 6 through 11 hereof and may contain such other
provisions as the Committee deems advisable which are not inconsistent with the
Plan,  including  restrictions  applicable to shares of Common Stock issuable
upon exercise of Options.  In granting any Non-Qualified Option, the Committee
may specify that such Non-Qualified Option shall be subject to the restrictions
set forth herein with respect to ISOs, or to such other termination and
cancellation provisions as the Committee may determine.  The Committee may from
time to time confer authority and responsibility on one or more of its own
members and/or one or more officers of the Company to execute and deliver such
instruments.  The proper officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.


4

--------------------------------------------------------------------------------

13.               Adjustments.  Upon the occurrence of any of the following
events, an optionee's rights with respect to Options granted to the optionee
hereunder shall be adjusted as hereinafter provided, unless otherwise
specifically provided in the written agreement between the optionee and the
Company relating to such Option:


(a)          Stock Dividends and Stock Splits.  If the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of Options shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.


(b)         Assumption of Options by Successors.  In the event of a dissolution
or liquidation of the Company, a merger in which the Company is not the
surviving corporation, or the sale of substantially all of the assets of the
Company, the Committee may in its sole discretion accelerate the exercisability
of any or all outstanding Options so that such Options would be exercisable in
full prior to the consummation of such dissolution, liquidation, merger or sale
of assets at such times and on such conditions as the Committee shall determine,
unless the successor corporation, if any, assumes the outstanding Options or
substitutes substantially equivalent options.


(c)         Recapitalization or Reorganization.  In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in subsection (b) above) pursuant to which securities of the Company
or of another corporation are issued with respect to the outstanding shares of
Common Stock, an optionee upon exercising an Option shall be entitled to receive
for the purchase price paid upon such exercise the securities the optionee would
have received if the optionee had exercised the Option prior to such
recapitalization or reorganization.


(d)         Modification of ISOs.  Notwithstanding the foregoing, any
adjustments made pursuant to subsections (a), (b) or (c) with respect to ISOs
shall be made only after the Committee, after consulting with counsel for the
Company, determines whether such adjustments would constitute a "modification"
of such ISOs (as that term is defined in Section 425 of the Code) or would cause
any adverse tax consequences for the holders of such ISOs.  If the Committee
determines that such adjustments made with respect to ISOs would constitute a
modification of such ISOs, it may refrain from making such adjustments.


(e)          Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, each Option will terminate
immediately prior to the consummation of such proposed action or at such other
time and subject to such other conditions as shall be determined by the
Committee.


(f)             Issuances of Securities.  Except as expressly provided herein,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
subject to Options.  No adjustments shall be made for dividends paid in cash or
in property other than securities of the Company.


(g)          Fractional Shares.  No fractional shares shall be issued under the
Plan and the optionee shall receive from the Company cash in lieu of such
fractional shares.


(h)         Adjustments.  Upon the happening of any of the foregoing events
described in subsections (a), (b) or (c) above, the class and aggregate number
of shares set forth in Section 4 hereof that are subject to Stock Rights which
previously have been or subsequently may be granted under the Plan shall also be
appropriately adjusted to reflect the events described in such subsections.  The
Committee or the Successor Board shall determine the specific adjustments to be
made under this Section 13 and, subject to Section 2, its determination shall be
conclusive.  If any person or entity owning restricted Common Stock obtained by
exercise of a Stock Right made hereunder receives shares or securities or cash
in connection with a corporate transaction described in subsections (a), (b) or
(c) above as a result of owning such restricted Common Stock, such shares or
securities or cash shall be subject to all of the conditions and restrictions
applicable to the restricted Common Stock with respect to which such shares or
securities or cash were issued, unless otherwise determined by the Committee or
the Board.
 
5

--------------------------------------------------------------------------------

14.               Means of Exercising Stock Rights. A Stock Right (or any part
or installment thereof) shall be exercised by giving written notice to the
Company at its principal office address.  Such notice shall identify the Stock
Right being exercised and specify the number of shares as to which such Stock
Right is being exercised, accompanied by full payment of the purchase price
therefor either (a) in United States dollars in cash or by check, or (b) at the
discretion of the Committee, through delivery of shares of Class A Common Stock
having a fair market value equal as of the date of the exercise to the cash
exercise price of the Stock Right, or (c) at the discretion of the Committee,
through the use of some of the shares in a fully vested account of the holder of
the Stock Right in a pension or profit sharing plan, including a 401(k) plan or
employee stock ownership plan, or (d) at the discretion of the Committee,
through the use of some of the shares or the rights to purchase some of the
shares for which the Stock Right is being exercised, or (e) at the discretion of
the Committee, by any combination of (a), (b), (c) and (d) above.  If the
Committee exercises its discretion to permit payment of the exercise price of a
Stock Right by means of the methods set forth in clauses (b), (c), (d), or (e)
of the preceding sentence, such discretion shall be exercised in writing at the
time of the grant of the Stock Right in question.  The holder of a Stock Right
shall not have the rights of a shareholder with respect to the shares covered by
his Stock Right until the date of issuance of a stock certificate to him for
such shares. Except as expressly provided above in Section 13 with respect to
changes in capitalization and stock dividends, no adjustment shall be made for
dividends or similar rights for which the record date is before the date such
stock certificate is issued.


15.               Term and Amendment of Plan.  This Plan was adopted by the
Board on May 14, 2013, subject (with respect to the validation of ISOs granted
under the Plan) to approval of the Plan by the stockholders of the Company at
the next meeting of the stockholders.  If the approval of stockholders is not
obtained by May 14, 2014, any grants of ISOs under the Plan made prior to that
date will be rescinded.  The Plan shall expire on May 14, 2023 (except as to
Options outstanding on that date).  Subject to the provisions of Section 5
above, Stock Rights may be granted under the Plan prior to the date of
stockholder approval of the Plan.  The Board may terminate or amend the Plan in
any respect at any time, except that, without the approval of the stockholders
obtained within twelve (12)  months before or after the Board adopts a
resolution authorizing any of the following actions:  (a) the total number of
shares that may be issued under the Plan may not be increased (except by
adjustment pursuant to Section 13); (b) the provisions of Section 3 regarding
eligibility for grants of ISOs may not be modified; (c) the provisions of
Section 6(b) regarding the exercise price at which shares may be offered
pursuant to ISOs may not be modified (except by adjustment pursuant to Section
13); and (d) the expiration date of the Plan may not be extended.  Except as
otherwise provided in this Section 15, in no event may action of the Board or
stockholders alter or impair the rights of a grantee, without such grantee's
consent, under any Stock Right previously granted to such grantee.  The
Committee may amend the terms of any Stock Right granted if such amendment is
agreed to by the recipient of such Stock Right.


16.               Conversion of ISOs Into Non-Qualified Options; Termination of
ISOs.  The Committee, at the written request of any optionee, may in its
discretion take such actions as may be necessary to convert such optionee's ISOs
(or any installments or portions of installments thereof) that have not been
exercised on the date of conversion into Non-Qualified Options at any time prior
to the expiration of such ISOs, regardless of whether the optionee is an
employee of the Company or a Related Corporation at the time of such
conversion.  Such actions may include, but shall not be limited to, extending
the exercise period or reducing the exercise price of the appropriate
installments of such Options.  At the time of such conversion, the Committee
(with the consent of the Optionee) may impose such conditions on the exercise of
the resulting Non-Qualified Options as the Committee in its discretion may
determine, provided that such conditions shall not be inconsistent with this
Plan.  Nothing in this Plan shall be deemed to give any optionee the right to
have such optionee's ISOs converted into Non-Qualified Options, and no such
conversion shall occur until and unless the Committee takes appropriate action. 
The Committee, with the consent of the optionee, may also terminate any portion
of any ISO that has not been exercised at the time of such termination.


17.               Application of Funds.  The proceeds received by the Company
from the sale of shares pursuant to Options granted and Purchases authorized
under the Plan shall be used for general corporate purposes.


18.               Governmental Regulation.  The Company's obligation to sell and
deliver shares of Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.


6

--------------------------------------------------------------------------------

19.               Withholding of Additional Income Taxes.  Upon the exercise of
a Non-Qualified Option, the grant of an Award, the making of a Purchase of
Common Stock for less than its fair market value, the making of a Disqualifying
Disposition (as defined in Section 20 hereof) or the vesting of restricted
Common Stock acquired on the exercise of a Stock Right hereunder, the Company,
in accordance with Section 3402(a) of the Code, may require the optionee, Award
recipient or purchaser to pay additional withholding taxes in respect of the
amount that is considered compensation includable in such person's gross
income.  The Committee in its discretion may condition (i) the exercise of an
Option, (ii) the grant of an Award, (iii) the making of a Purchase of Common
Stock for less than its fair market value, or (iv) the vesting of restricted
Common Stock acquired by exercising a Stock Right, on the grantee's payment of
such additional withholding taxes.


20.               Notice to Company of Disqualifying Disposition.  Each employee
who receives an ISO must agree to notify the Company in writing immediately
after the employee makes a Disqualifying Disposition of any Common Stock
acquired pursuant to the exercise of an ISO.  A Disqualifying Disposition is any
disposition (including any sale) of such Common Stock before the later of (a)
two years after the date the employee was granted the ISO, or (b) one year after
the date the employee acquired Common Stock by exercising the ISO.  If the
employee has died before such stock is sold, these holding period requirements
do not apply and no Disqualifying Disposition can occur thereafter.


21.               Stock Appreciation Rights


(a)           Grant of Stock Appreciation Rights. A Stock Appreciation Right may
be granted to any officer or employee selected by the Committee. A Stock
Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Committee may impose and shall be evidenced by
an award agreement.


(b)             Exercise of Right. A Stock Appreciation Right shall entitle the
participant to exercise all or a specified portion of the Stock Appreciation
Right (to the extent then exercisable pursuant to the terms) and to receive from
the Company an amount equal to the product of (i) the excess of (A) the Fair
market Value of the Stock as defined in this Section 21 on the date the Stock
Appreciation Right is exercised over (B) the Fair Market Value of the Stock on
the date the Stock Appreciation Right was granted and (ii) the number of shares
of Stock with respect to which the Stock Appreciation Right is exercised,
subject to any limitations the Committee may impose. The exercise price per
share of Stock subject to each Stock Appreciation Right shall be set by the
Committee, but shall not be less than 100% of the fair market value on the date
the Stock Appreciation Right is granted. For purposes of this Section 21, Fair
Market Value means, as of any given date, (x) if the Stock is traded on any
established stock exchange, the closing price of a share of stock as reported in
the Wall Street Journal (or such other source as the Company may deem reliable
for such purposes) for such date, or if no sale occurred on such date, the first
trading date immediately prior to such date during which a sale occurred; or (y)
if the Stock is not traded on an exchange but is quoted on a national market or
other quotation system, the last sales price on such date, as reported in the
Wall Street Journal (or such other source as the Company may deem reliable for
such purposes).


(c)            Payment on Exercise.  Payment of the amounts determined under
Section 21(b) above shall be in cash, in Stock (based on Fair Market Value as of
the date the Stock  Appreciation Right is exercised) or a combination of both,
as determined by the Committee, and subject to any tax withholding requirements.


22.               Restricted Stock Units. The Committee is authorized to make
awards of Restricted Stock Units to any officer, employee or consultant of the
Company selected by the Committee in such amounts and subject to such terms and
conditions as determined by the Committee. At the time of grant, the Committee
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and non-forfeitable, and may specify such conditions to vesting as
it deems appropriate. The Committee shall specify, or permit the participant to
elect, the conditions and dates upon which the shares of Stock underlying the
Restricted Stock Units shall be issued, which dates shall not be earlier than
the date as of which the Restricted Stock Units vest and become non-forfeitable
and which conditions and dates shall be subject to compliance with Section 409A
of the Code. On the distribution dates, the Company shall transfer to the
participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.


23.               Performance Share Awards.


(a)           Grant of Award.  Any officer, employee or consultant selected by
the Committee may be granted one or more Performance Share Awards, which shall
be denominated in a number of shares of Stock and which may be linked to any one
or more of the performance criteria determined by the Committee, in each case on
a specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such factors as it deems relevant in light of the specific type of award) the
contributions, responsibilities and other compensation of the particular
participant.


7

--------------------------------------------------------------------------------

(b)          Purpose of Award.  If the Committee, in its discretion, decides to
grant a Performance Share Award to a participant, the provisions in this Section
23 shall control over any contrary provision contained in the Plan; provided,
however, that the Committee may in its discretion grant Performance Share Awards
to participants that are based on performance criteria or performance goals that
do not satisfy the requirements to this Section 23.


(c)           Applicability.  This Section 23 shall apply only to those
participants selected by the Committee to receive Performance Share Awards. The
designation of a participant for a Performance Share Award shall not in any
manner entitle the participant to receive an award for the period. Moreover, the
designation of a participant for a particular performance period shall not
require designation of such participant as a participant in a subsequent
performance period and designation of one participant as a participant shall not
require designation of any other employees as a participant in such period or in
any other period.


(d)           Procedures for Performance Share Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code with respect to any Performance Share Award
granted under this Section 23, which may be granted to one or more participants,
no later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code, the
Committee shall, in writing, (a) designate one or more participants, (b)
selected the performance criteria applicable to the performance period, (c)
establish the performance goals, and amounts of such Performance Share Awards,
as applicable, which may be earned for such performance period, and (d) specify
the relationship between performance criteria and performance goals, and the
amounts of such awards, as applicable, to be earned by each participant for such
performance period. Following the completion of each performance period, the
Committee shall certify in writing whether the applicable performance goals have
been achieved for such performance period. In determining the amount earned by a
participant, the Committee shall have the right to reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the performance period.


(e)           Payment of Performance Share Awards. Unless otherwise provided on
the applicable Performance Share Award agreement, a participant must be employed
by the Company or Related Corporations on the day a Performance Share Award for
such performance period is paid to the participant. Furthermore, a participant
shall be eligible to receive shares of Stock pursuant to a Performance Share
Award for a performance period only if the performance goals for such period are
achieved. In determining the shares of Stock earned under a Performance Share
Award, the Committee may reduce or eliminate the number of shares of Stock
earned for the performance period, if in its sole and absolute discretion, such
reduction or elimination is appropriate.


(f)            Additional Limitations.  Notwithstanding any other provision of
the Plan, any Performance Share Award which is granted to a participant and is
intended to constitute Qualified Performance-Based Compensation shall be subject
to any additional limitations set forth in Section 162(m) of the Code (including
any amendment to 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan and the applicable Performance Share Award shall be deemed amended
to the extent necessary to conform to such requirements.


24.               Governing Law; Construction. The validity and construction of
the Plan and the instruments evidencing Stock Rights shall be governed by the
laws of the State of Utah.  In construing this Plan, the singular shall include
the plural and the masculine gender shall include the feminine and neuter,
unless the context otherwise requires.
 
8

--------------------------------------------------------------------------------

 